Citation Nr: 0929484	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-23 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
irritable bowel syndrome (IBS), evaluated as 10 percent 
disabling for the period from December 9, 2003 to March 7, 
2008; and 30 percent disabling for the period beginning March 
8, 2008.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran served in the National Guard and had three 
periods of active duty service from September 1980 to January 
1981, from December 1990 to January 1991 and from September 
13, 1997 to September 28, 1997.  This service included 
service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for IBS and assigned an initial disability rating 
of 10 percent, effective December 9, 2003; that decision also 
denied entitlement to service connection for sleep apnea.

The Veteran testified before the undersigned at a May 2009 
hearing at the RO (Travel Board).  The transcript has been 
associated with the claims file.  The Veteran made an 
informal claim for a total rating due to individual 
unemployability (TDIU) during his May 2009 Travel Board 
hearing.  This matter is referred to the agency of original 
jurisdiction (AOJ) for initial adjudication.

The issues of entitlement to an extraschedular rating for IBS 
and service connection for sleep apnea are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDING OF FACT

The Veteran's IBS has been manifested by chronic diarrhea 
with nearly constant abdominal distress since December 9, 
2003.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for IBS have 
been met since the effective date of service connection.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code (DC) 7319 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C.A. §§ 5104 and 7105.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007). 

Where a claim has been substantiated after the enactment of 
the VCAA, the Veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  There has been no allegation of such prejudice in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
service personnel records, and VA treatment records have been 
obtained.  The Veteran has been afforded several VA 
examinations and sufficient medical opinions have been 
obtained.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent evidence to be 
obtained, the Board may proceed with consideration of the 
Veteran's claim.

IBS Rating 

Disability evaluations are determined by evaluating the 
extent to which a veteran's  service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

The Veteran's IBS is rated under diagnostic code 7319.  A 10 
percent rating is warranted for moderate irritable colon 
syndrome with frequent episodes of bowel disturbances with 
abdominal distress.  A 30 percent rating is warranted for 
severe irritable colon syndrome with diarrhea or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, DC 7319.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   

A May 1999 treatment note shows that the Veteran reported 
using Imodium tablets approximately twice per week, that his 
IBS was influenced by diet and was cyclical in nature.  
Complaints of chronic diarrhea that was "unpredictable" and 
aggravated by greasy foods, carbonated beverages and spicy 
foods were noted in a May 2002 treatment note.  A May 2002 
esophagogastroduodenoscopy (EGD) Procedure Report reflected 
the Veteran's complaints of diarrhea and possible 
malabsorption.  A diagnosis of IBS was noted in a July 2003 
United States Air Force Evaluation Board report.

A May 2004 VA digestive examination reflected the Veteran's 
complaints of abdominal cramping, passing of explosive watery 
stools approximately six or more times per day without weight 
loss or bloody stools.  Normal bowel habits prior to an 
episode of diarrhea while serving in the Persian Gulf in 1991 
were reported.  Heart burn symptoms were also reported.  
Physical examination was negative for a hernia or for an 
enlarged liver.  Following several blood tests, the examiner 
opined that the etiology of the Veteran's diarrhea was 
unclear and that he "probably" suffered from reflux 
esophageal disease.

At a May 2004 VA general medical examination the Veteran 
complained of chronic diarrhea since returning from the 
Persian Gulf, and gastroesophageal reflex disease (GERD) 
symptoms were reported.  A diagnosis of IBS was made.

A September 2007 VA surgical treatment note indicates that 
the Veteran suffered from diarrhea three times daily 
immediately after meals.

A VA digestive examination conducted on March 7, 2008 
reflected the Veteran's complaints of diarrhea alternating 
with constipation.  He reported that he had lost his civilian 
military job after being discharged from the National Guard.  

An accompanying EGD and colonoscopy were unremarkable.  
Physical examination was unremarkable.  Following this 
examination and a review of the Veteran's claims file, the 
examiner issued a diagnosis of IBS with alternating diarrhea 
and constipation with more constant diarrhea secondary to IBS 
distress.

During his May 2009 hearing, the Veteran testified that he 
had experienced chronic diarrhea throughout the appeals 
period and asserted that he should have a 30 percent 
disability evaluation beginning in 2003.  He reported that 
IBS interfered with his current position at a golf course in 
that he had to frequently and unexpectedly use the bathroom, 
and that this condition had caused him to lose his civilian 
military job when he was discharged from the National Guard.  
He elaborated that he worked few hours at the golf course.  

The record clearly establishes that the Veteran has suffered 
from chronic diarrhea since the effective date of service 
connection for IBS.  His complaints were documented in a 
January 2003 United States Air Force Evaluation Board report 
and were noted in a May 2004 VA examination.  The Veteran has 
also continuously reported these symptoms.  A 30 percent 
disability rating for severe IBS, the highest schedular 
rating available under the diagnostic code, is warranted 
throughout the course of this appeal.  DC 7319.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to a 30 percent initial schedular disability 
rating for IBS is granted, effective December 9, 2003.

Entitlement to an initial schedular rating for IBS in excess 
of 30 percent is denied.



REMAND

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.   Barringer v. Peake, 22 
Vet. App. 242 (2008).

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran testified at this May 2009 hearing that he was 
terminated from his civilian military job after being 
discharged from the National Guard due to his disabilities.  
He further testified that he now worked in a golf course for 
a friend.  This employer did not require regular attendance 
and he worked only 18 to 20 hours a week at most.  His 
frequent and unexpected need to use the restroom impacted his 
employment.  

His service personnel records indicate that he was terminated 
as a technician in January 2004 as after being medically 
disqualified for further military service.  Although the 
rating criteria contemplate chronic diarrhea, they do not 
contemplate the loss of employment.

The issues of entitlement to extraschedular compensation for 
the Veteran's service-connected IBS for referral to the 
Director of the Compensation and Pension Service in 
accordance with 38 C.F.R. § 3.321(b)(1).  This initial 
consideration by Central Office is essential prior to 
appellate review, inasmuch as the Board is precluded from 
assigning an extra-schedular rating in the first instance.  
See Floyd v. Brown, 9 Vet. App. 88 (1996).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between a current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran contends that his sleep apnea was incurred as a 
result of Persian Gulf active duty service.  His periods of 
active duty have been verified and are located in the claims 
file.

Service department records show that the Veteran was found to 
have sleep apenea in 2002 and 2003, which was deemed to have 
been incurred in the line of duty.  The nature of his service 
during these periods has not been determined.  Service 
connection is possible for diseases and injuries incurred in 
active duty for training and for injuries incurred in 
inactive duty training.  38 U.S.C.A. § 101(24) (West 2002).

An undated Medical Evaluation noted that the Veteran's sleep 
apnea, among other conditions, began after his participation 
in the Persian Gulf War.  A January 2002 Polysomnogram Report 
reflected a diagnosis of moderate obstructive sleep apnea and 
noted that weight loss and position therapy may be helpful 
for treatment.  This sleep disorder was noted to be of 
unknown etiology and that it "may have" been caused by his 
Persian Gulf War service in a January 2002 Walter Reed Army 
Hospital Health Center report.

Post-service treatment records document the Veteran's 
consistent reports of sleep apnea.  A July 2007 primary care 
treatment note shows that the Veteran reported a history of 
sleep apnea.  However, he reported during a June 2008 VA 
chronic fatigue syndrome examination that he did not use the 
continuous positive airway pressure (CPAP) machine, that he 
slept on his side "just fine" and that his wife reported 
his snoring was "down."  He also reported that he was not 
currently receiving treatment for the condition.  The 
examiner questioned the in-service diagnosis of sleep apnea.

In light of the Veteran's in-service complaints of sleep 
difficulties since service, the January 2002 Walter Reed Army 
Hospital Health Center report and the seemingly contradictory 
statements contained in the June 2008 VA examination, and the 
lack of a nexus opinion, an examination is necessary.  This 
examination is necessary to determine whether the Veteran 
suffers from sleep apnea and whether there is a nexus between 
any such condition and his active duty service.

The Veteran has also not received proper VCAA notice 
regarding the evidence needed to substantiate veteran status 
in reference to his National Guard service.  38 U.S.C.A. 
§ 5003 (West 2002).  As the Veteran's sleep apnea service 
connection claim is being remanded for other reasons, there 
is an opportunity to provide fully complaint notice.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should refer the Veteran's 
IBS increased rating claim to the Director 
of VA's Compensation and Pension Service 
or Under Secretary for Benefits for 
consideration of entitlement to 
extraschedular ratings in accordance with 
38 C.F.R. § 3.321(b).

2.  The agency of original jurisdiction 
(AOJ) should send the Veteran a VCAA 
letter that advises him of the evidence 
needed to substantiate entitlement to 
service connection and veteran status on 
the basis of National Guard service-i.e. 
that a disease or injury was incurred 
during a period of active duty for 
training or that an injury was incurred 
during a period of inactive duty training.

3.  The RO/AMC should attempt to verify 
the specific periods of the Veteran's 
active duty for training in 2002 and 2003.

4.  The RO/AMC should schedule the Veteran 
for a VA examination to determine whether 
he suffers from sleep apnea that is 
related to an active duty disease or 
injury.  The examiner should review the 
claims folder and acknowledge such a 
review in the examination report or in an 
addendum to the report.  All indicated 
testing and diagnostic studies should be 
undertaken.

The examiner should proffer an opinion as 
to whether it is at least as likely as not 
(a 50 percent or better probability) that 
any current sleep apnea had its onset in 
service or is otherwise the result of a 
disease or injury incurred during active 
duty service. 

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms in service and since, and that 
the Veteran's reports must be considered 
in formulating the requested opinion.

The rationale for any opinions should also 
be provided.

4.  If the benefit sought on appeal is not 
granted, a supplemental statement of the 
case should be issued, before the case is 
returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


